Citation Nr: 0016456	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-02 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include open lesions and scars of the trunk, neck, and upper 
extremities, claimed as due to exposure to radiation.

2.  Entitlement to service connection for a lung disorder, to 
include calcifying granuloma of the right lung, or bullous 
emphysema of the lungs, claimed as due to exposure to 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from August 1970 to October 
1987.  

This matter arises from a March 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied entitlement to service 
connection for a skin disorder, with scars of the trunk, 
neck, and upper extremities, claimed as due to exposure to 
radiation, and denied service connection for a lung disorder, 
to include calcifying granuloma of the right lung, or bullous 
emphysema of the lungs, claimed as due to exposure to 
radiation.

By a substantive appeal submitted in September 1997 as to 
issues not addressed in this decision, the veteran requested 
a hearing before the Board.  He withdrew that hearing request 
by a written statement submitted in February 1998.  In the 
February 1999 substantive appeal as to the issues addressed 
in this decision, the veteran indicated he did not wish to 
have a hearing before the Board.  The Board may proceed with 
appellate review.  


FINDINGS OF FACT

1.  There is no medical evidence which establishes or 
suggests that it is plausible that there is a nexus between a 
skin disorder, to include open lesions and scars of the 
trunk, neck, and upper extremities, and any incident of the 
veteran's military service, including exposure to ionizing 
radiation.

2.  The veteran's bullous emphysema began during active 
service. 






CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder, to include open lesions and scars of the trunk, 
neck, and upper extremities, as due to exposure to ionizing 
radiation, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  Bullous emphysema was incurred during active service.  38 
U.S.C.A. § 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for skin and lung disorders which he believes 
arose as a result of exposure to ionizing radiation in 
service.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with active military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310.
In addition, a well-grounded claim may be established under 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

For claims based on effects of exposure to radiation, service 
connection may be established by presumption for certain 
cancers and diseases specified by statute, if they become 
manifest in a radiation-exposed veteran any time after 
discharge from service.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§§ 3.309(d), 3.311(b)(2).  If a claim is based on a disease 
other than one of those specified by statute and regulation, 
VA shall nevertheless consider the claim under 38 C.F.R. 
§ 3.311, provided that the veteran has presented competent 
medical evidence that the claimed condition is a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(4).  The Board notes that 
presumptions of service connection for diseases defined as 
radiogenic are rebuttable.  38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d).

However, the first step in reviewing any claim for service 
connection is to determine whether the veteran has presented 
a well-grounded claim.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.   Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  This 
burden may not be met merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Epps, supra; Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

Establishing a well-grounded claim of entitlement to service 
connection generally requires: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Epps, 126 F.3d at 1468-70; Caluza 
v. Brown, 6 Vet. App. 489, 507 (1995).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim.  
Epps, 126 F.3d at 1469.  

Factual background

The veteran asserts that he, along with several other former 
fellow servicemembers, was exposed to radiation when 
servicing an 8-inch nuclear weapon as part of his duties in a 
nuclear ordnance platoon in late 1977 or early 1978.  

The veteran's service medical records are devoid of any 
reference to exposure to ionizing radiation.  Periodic 
examinations in service, including in January 1977 and in 
February 1980, are devoid of any reference to occupational 
exposure to ionizing radiation.  Records of a hospitalization 
for a psychiatric disorder in July 1984 to September 1984 are 
likewise devoid of any references to exposure to ionizing 
radiation.  A June 1987 periodic examination report discloses 
that tinea versicolor of the upper back and neck was 
diagnosed.  No reference to exposure to ionizing radiation or 
monitoring for such exposure is noted in the veteran's 
November 1987 service separation examination.  

According to a response received by the RO in October 1997, 
the Department of the Navy has no personnel occupational 
exposure records for the veteran at the Naval Dosimetry 
Center.  No evidence regarding the alleged incident was 
obtained by the RO or submitted by the veteran, other than 
the veteran's statements.  

1.  Claim for service connection for a skin disorder as due 
to exposure to radiation

Post-service medial records reflect that the veteran, in 
February 1995, reported that he had a "sore" on his back 
for three years.  He reported that the area would heal over 
and then come back.  An open lesion was noted.  The area 
around the lesion was painful.  The examiner concluded that 
the veteran had an ulcerating lesion, surrounded by dense, 
almost keloid scar tissue.  A March 1995 biopsy disclosed 
scar tissue.  VA examination in March 1997 disclosed poorly-
marginated lichenified scaling plaques.  VA outpatient 
treatment notes in August 1997 reveal a possible diagnosis of 
prurigo nodularis.  A private biopsy report in September 1997 
disclosed nonspecific perivascular chronic dermatitis.

Skin cancer may be presumed service-connected in a veteran 
who participated in a radiation-risk activity, as defined at 
38 C.F.R. § 3.309(d), and is considered a radiogenic disease 
pursuant to 38 C.F.R. § 3.311(b)(2)(xiii).  However, no other 
skin disorder is recognized as associated with exposure to 
ionizing radiation.

A veteran may establish that any disorder, if not defined by 
regulation as "radiogenic," is, in a particular case, the 
result of exposure to ionizing radiation.  Medical evidence 
may be used as proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, no such 
medical evidence is associated with the claims file in this 
case.

The veteran has not submitted any medical evidence that he 
has a skin cancer, nor has he submitted any medical evidence 
or opinion reflecting a possibility that the veteran's 
current skin disorder, however diagnosed, is or may be 
related to exposure to ionizing radiation.  The Board notes 
that, although tinea versicolor was diagnosed in service, the 
veteran has not submitted any medical evidence of diagnosis 
of tinea versicolor since service.  Thus, the veteran has not 
established a well-grounded for a skin disorder on the basis 
of continuity or chronicity.  38 C.F.R. § 3.303.

In arriving at the findings discussed above, the Board notes 
that the primary support for a relationship between the 
veteran's skin lesions and his service is offered by the 
veteran and through lay statements, including a June 1998 lay 
statement that the veteran had the same type of "sores" he 
now has as early as 1988.  However, neither the veteran nor 
other lay persons who submitted statements is qualified by 
training or experience to render opinions as to medical 
diagnosis or causation.  Lay personnel are competent to 
provide evidence describing symptomatology that is capable of 
lay observation, but they cannot provide material and 
probative testimony where an expert opinion is required.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
although he and his lay witnesses are be sincere in their 
beliefs, the unsupported lay conclusions are of limited, if 
any, value in resolving the claim in the veteran's favor.

The veteran has not identified any additional evidence which 
might serve to well-ground the claim.  The Board is unaware 
of any information in this matter that would put the VA on 
notice that any additional relevant evidence may exist which, 
if obtained, would well ground the veteran's claim.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995). 

Thus, there is no evidence that the veteran incurred or 
aggravated a skin disorder in service or during an applicable 
presumptive period, or that he has a skin disorder which was 
incurred or may be presumed to have been incurred as a result 
of exposure to radiation, or that any current skin disorder 
is etiologically linked to exposure to radiation.  The 
veteran has not established a well-grounded claim that he is 
entitled to service connection for a skin disorder under any 
available theory.  The Board is unable to find that the 
veteran has presented a well-grounded claim of entitlement to 
service connection for open lesions and scars of the trunk, 
neck, and upper extremities, on any basis.  The claim must be 
denied.

2.  Claim for service connection for a lung disorder as due 
to exposure to radiation

The veteran's service medical records show that, in a 
surveillance for exposure to asbestos in January 1986, the 
veteran answered no to a question of whether he was exposed 
to asbestos during service.  As noted above, there is no 
indication that he was exposed to radiation.  He was treated 
for upper respiratory infections and, on one occasion (date 
not clear in the record), for bronchitis while on active 
duty.  During a hospitalization in July 1984 for alcohol 
rehabilitation, it was reported that a chest X-ray showed 
bullous changes in the right apex (upper lobe of the right 
lung).  A November 1987 separation examination was negative 
for any pertinent abnormal findings, but a post-service 
radiology report, dated in January 1988, just a few months 
after the veteran's separation from service, shows that a 
chest X-ray of his lungs at that time revealed a question of 
bullous emphysema, right upper lobe, which is the same 
location as that reported a few years earlier during service. 
A VA chest X-ray examination in March 1997 showed that the 
veteran has chronic interstitial fibrotic changes, right 
upper lobe bullae, and a nodular density in the base of the 
right lung.  A private CT scan of the lungs in September 1997 
disclosed severe bullous emphysema involving the upper lobes, 
right more than left, with no changes in calcifications or a 
nodule in the right lung.  

The medical evidence of record is devoid of any evidence 
linking a current lung disorder to claimed exposure to 
ionizing radiation.  There is no medical evidence of a 
radiogenic disease as defined by the applicable VA 
regulations.  38 C.F.R. §§ 3.309 (d), 3.311(b) (1999).  
However, this does not end the Board's inquiry as direct 
service connection can be established by showing that the 
disease in question was incurred during or aggravated by 
service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

A service connection claim may be well grounded, under 38 
C.F.R. § 3.303(b), if evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical, unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 493 (1997).  

The veteran was on active duty for approximately 17 years 
(August 1970 to October 1987).  The service medical records 
show that a chest X-ray of his lungs in July 1984 revealed 
bullous changes in the upper lobe of his right lung.  Bullous 
emphysema was suspected in the same location upon an X-ray 
examination performed within a few months of service.  
Medical evidence dated in recent years, including an X-ray 
and CT scan of the lungs, reveals current bullous emphysema 
involving the upper lobes of the lungs.  As the medical 
evidence shows that the veteran had a chronic lung condition 
in service and still has such condition, his claim is well 
grounded. 

It is the Board's judgment that, given the specific 
anatomical location of the lung pathology and the same 
diagnosis shown during service, shortly after service, and in 
recent years, the evidence supports the conclusion that the 
veteran's current bullous emphysema involving the upper lobes 
of the lungs had its onset during active service.  Under 
these circumstances, service connection for emphysema is 
warranted.


ORDER

Entitlement to service connection for a skin disorder, to 
include open lesions and scars of the trunk, neck, and upper 
extremities, claimed as due to exposure to radiation, is 
denied.

Entitlement to service connection for bullous emphysema is 
granted.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

